MEMORANDUM **
Florentina Tellez Torres, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of her motion to reopen the underlying decision denying her application for cancellation. We dismiss the petition for review.
Petitioner presented evidence with her motion to reopen that concerned the same basic hardship grounds as her underlying application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See id. at 601 (holding that if “the BIA determines that a motion to reopen proceedings in which there has already been an unreviewable discretionary determination concerning a statutory prerequisite to relief does not make out a prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from revisiting the merits).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.